Title: Bill Providing for Installment Payments on British Debts, 19 December 1785
From: Madison, James
To: 


[19 December 1785]
Whereas by the 4th art: of the Definitive Treaty of peace between the U. S. of America & G. B. it was stipulated among other things by the contracting parties, “that Creditors on either side shall meet with no lawful impediment to the recovery of the full value in sterling money of all bona fide debts heretofore contracted”. Be it therefore enacted by the Genl. Assembly that so much of all Acts of Assembly and ordinances of Convention made since the 19th. day of April 1775, as disable British subjects from prosecuting for the recovery of debts due from the Citizens of this Commonwlth, shall be and the same are hereby repealed: and that from and after the passing of this act, the said British subjects may sue and implead the Citizens of this Commonwlth in like manner as if such disabling acts or ordinances had never passed. Provided always, that in consideration of the almost total suspension of Commerce and the depredations of the Enemy during the late war, which render an immediate discharge of the whole of the said debts impracticable, the same so far as they become due before the day of the date of the provisional articles of peace, may be discharged by  equal payments; the first of which shall be demandable on the day of  in the year  and the remaining payments successively on the same day in the  years next following: But no interest on any debt due to any British subject from any Citizen of this Comonwlth shall be allowed for any intermediate time between the 19th. day of April 1775 and the 3d. day of March 1783, which intermediate time shall be considered in law as one day only in all matters depending between the said British Creditors and Citizens of this Commonwealth.
And whereas in many instances the Agents or Factors for British Merchants who remained here during the late war may have settled the Accounts of such Merchants with their debtors since the 19th day of April 1775, and taken bonds or [ot]her specialties therefor in specie in their own or such Merchants names, for the principal sum [d]ue, or for the Principal and interest together, whereby it may appear that such bonds or specialties were due to Citizens of this Commonwealth. Be it enacted that all Bonds, or other Specialties given to Citizens or others for any debt or debts due to British subjects since the said 19th day of April 1775 and prior to the  day of  shall be considered as British Debts [and] shall be recoverable as such only, and shall carry no interest during the period between the 19th day of April 1775 and the 3d. day of March 1783.
And be it further enacted that any of the said British debts which have been adjusted since the said 3d. day of March 1783, and bonds and other specialties given therefor, shall be discharged by way of the instalments aforesaid, notwithstanding their subsequent date to the said 3d. day of March 1783 and if any part of the specialty so given shall be for interest allowed between the 19th. day of April 1775, and the 3d. day of March 1783, the same so far as it shall be for such interest shall be and is hereby declared null and void.
And be it further enacted that if the Creditor is put to his Action at law for any balance due to him, execution on the Jdgt. when obtained shall issue for such proportion only of the same as shall have accrued at the time of rendering the Jdgt. according to the periods of payment heretofore established; and execution for the residue may issue annually until the whole shall be discharged, without any further proceedings on the said Jdgt.: provided always that the person agst. whom such Jdgt. shall be obtained shall in open Court with one or more sufficient sureties enter into recognizance for payment of such Jdgt. in the proportions and at the times prescribed by this Act: and in default thereof execution may issue for the full amount of such Jdgt. against the person or Estate of such debtor.
And be it further enacted that no Citizen of this Commonwlth who has been a resident within the same since the  day of  and who was a partner with any British Merchant or Merchts. shall be compelled to pay the debts due by such Copartnership otherwise than by instalments as is by this act directed in case of debts due to British subjects from Citizens of this Comonwlth. except for such part or share of such copartnership as may be held by such Citizen, for which he shall remain liable as other Citizens are, and shall also be entitled to recoveries in all respects equally with his fellow Citizens so far as the share held by him shall extend in debts due to such copartnerships.
Provided always and be it further enacted that in case the U S. in Congress shall at any time judge that the execution of this Act, ought for national purposes to be suspended, and shall signify the same it shall and may be lawful for the Governor with advice of the Council of State, by proclamation to suspend the operation of this Act until the next ensuing General Assembly.
